NOTICE OF NONRESPONSIVE REPLY

Election/Restrictions

Applicant’s election with traverse of Group I, claims 1-11, in the reply filed on 10/26/2021 is acknowledged.
However, Applicant has failed to elect a single Species as required by the Election / Restriction requirement of 9/20/2021 (see pp. 5-6). Upon further review, the species grouping should be corrected to:
Species I: fig. 1 
Species II: fig. 2
Species III: figures 3-10
	Some of the species previously indicated in the restriction of 9/20/2021 were not necessarily ‘patentably distinct and mutually exclusive’ such as figures 9 and 10 therefore these have been regrouped as seen above. These three species as indicated above clearly have different structure and are not usable together and therefore are not obvious variants. Therefore, the applicant needs to elect claims that are directed to one of these species. The applicant cannot elect all of claims 1-11 because some of the claims are directed to other species.
For example:
Claim 5 is directed to species II, fig. 2
Claim 6 is directed to species III, fig. 3
Claim 8 is directed to all 3 species, fig. 1-3
Claim 10 is directed to species III, fig. 6

The rest of the applicant’s traversal arguments will be addressed in the next office action upon election of one of these species.

Conclusion

The reply filed on 10/26/2021 is not fully responsive to the prior Office action because of the omission(s) or matter(s) as explained above. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am - 600PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835     
January 9, 2022       


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835